ORDER

PER CURIAM.
Sandra Nickles (Appellant) appeals the trial court’s judgment in favor of Robert Nickles (Respondent). Appellant alleges the trial court erred in finding substantial evidence that the property settlement pursuant to the dissolution of the parties’ marriage was acquired by fraud. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).